             Case 1:21-cv-00182-JMF Document 86 Filed 02/02/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------ X
                                                                          :
 STEPHEN J. BURDEN and JACQUELINE S. BURDEN, :
 derivatively on behalf of General Electric Company,                      :
                                                                          :    21-CV-182 (JMF)
                                     Plaintiffs,                          :
                                                                          :        ORDER
                   -v-                                                    :
                                                                          :
 SEBASTIEN M. BAZIN, et al.,                                              :
                                                                          :
                                     Defendants.                          :
                                                                          :
 ------------------------------------------------------------------------ X

JESSE M. FURMAN, United States District Judge:

        On February 1, 2021, Defendants filed a motion to dismiss the complaint under Rule 12(b)
of the Federal Rules of Civil Procedure. ECF No. 83. Under Rule 15(a)(1)(B), a plaintiff has
twenty-one (21) days after the service of a motion under Rule 12(b) to amend the complaint once as
a matter of course.

        Accordingly, it is hereby ORDERED that, notwithstanding the briefing schedule adopted on
January 26, 2021, ECF No. 82, Plaintiff shall file any amended complaint by February 22, 2021.
Plaintiff will not be given any further opportunity to amend the complaint to address issues raised
by the motion to dismiss.

         If Plaintiff does amend, by three (3) weeks after the amended complaint is filed, Defendant
shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF stating that it
relies on the previously filed motion to dismiss. If Defendant files an answer or a new motion to
dismiss, the Court will deny the previously filed motion to dismiss as moot. If Defendant files a
new motion to dismiss, any opposition shall be filed within five weeks of the date the new motion
is filed, and any reply shall be filed within four weeks of any opposition.

       If no amended complaint is filed, the existing briefing schedule shall remain in effect,
pursuant to which Plaintiffs shall file any opposition to the motion to dismiss by March 10, 2021,
and Defendants shall file any reply by April 5, 2021. See ECF No. 82.

        SO ORDERED.

Dated: February 2, 2021                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
